Citation Nr: 0519480	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  94-32 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
with the Army National Guard from June 10 to December 11, 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.   

By March 1997, March 1998, August 1999, and June 2003 
actions, the Board remanded this case for additional 
development.  


FINDINGS OF FACT

1.  During the appellant's period of ACDUTRA, the appellant 
was diagnosed with a compression fracture at T5, on the left, 
and mild scoliosis of the back (concave left).    

2.  The appellant's back disability, currently diagnosed as 
residuals of a compression fracture at T5, with scoliosis of 
the thoracic spine, is attributable to his period of ACDUTRA.  


CONCLUSION OF LAW

Residuals of a compression fracture at T5, with scoliosis of 
the thoracic spine, were incurred during military service.  
38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  However, given that 
the Board's decision below amounts to a grant of the benefits 
sought by the appellant on appeal, the Board finds that 
further action to comply with these new requirements is not 
necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no additional benefit 
flowing to the veteran are to be avoided).  Under the 
circumstances in this case, the Board concludes that, if 
there has been any noncompliance with the VCAA, such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  


II.  Factual Background

The appellant's service medical records show that in December 
1991, the appellant underwent an enlistment examination.  At 
that time, in response to the question as to whether the 
appellant had ever had or if he currently had recurrent back 
pain, the appellant responded "no."  The appellant's spine 
and other musculoskeletal system were clinically evaluated as 
"normal."  The records reflect that beginning in September 
1992, the appellant was treated on numerous occasions for a 
back disability.  According to the records, on September 21, 
1992, the appellant was treated after complaining of low back 
pain for the past three weeks.  At that time, it was noted 
that there was no history of trauma.  The appellant was 
diagnosed with a back strain.  In addition, on October 8, 
1992, x-rays of the appellant's cervical, thoracic, and 
lumbar spine were interpreted as showing a herniated nucleus 
pulposus (HNP) at T4-T5, with a partial HNP at T5-T6.  
Another series of x-rays, also dated in October 1992, were 
interpreted as showing mild scoliosis of the upper thoracic 
spine, with convex to the right.  Moreover, on October 21, 
1992, the appellant underwent a bone scan.  In the October 
1992 bone scan report, it was noted that the thoracic spine 
appeared unremarkable.  Furthermore, on October 29, 1992, the 
appellant was evaluated for "chronic back possibly secondary 
to motor vehicle accident (MVA)" causing a probable T5 
compression fracture.  The diagnosis was chronic mechanical 
low back pain.  

The appellant's service medical records include DA Form 4707, 
Entrance Physical Standards Board (EPSBD) Proceedings, dated 
in November 1992.  By the DA Form 4707, the EPSBD stated that 
during basic training and advanced individual training, the 
appellant noticed a developing pain in his feet which then 
progressed up to his legs and stopped in his mid back.  The 
EPSBD indicated that there was no known preceding trauma.  
According to the EPSBD, the appellant was currently 
complaining of back pain, and he was not improving with 
standard medical care.  The EPSBD noted that the appellant's 
current physical examination was entirely within normal 
limits, except for findings of bilateral flattened arches, 
mild scoliosis of the back (concave left), and x-rays showing 
compression fracture at T5 on the left.  The appellant's bone 
scan was reported to show no evidence of vertebral injury.  
The pertinent diagnosis was of an old T5 fracture which was 
causing back pain.  The EPSBD noted that the appellant's T5 
fracture existed prior to service and was not aggravated by 
service.  According to the EPSBD, the appellant's T5 fracture 
originated from birth.  Thus, in light of the above, it was 
the EPSBD's conclusion that the appellant did not meet the 
standards for retention, and it was recommended that the 
appellant meet a Medical Board for consideration of 
separation.  According to the records, the appellant was 
subsequently discharged.

In a private medical statement from Wayne L. Morton, M.D., 
dated in January 1993, Dr. Morton indicated that in November 
1991, he had treated the appellant for bronchitis.  Dr. 
Morton noted that an x-ray was taken at that time, and that 
upon a review of the x-ray, it was his opinion that there 
were no signs of a fracture from T-1 to L-1.  Dr. Morton 
reported that the appellant had never had any complaints or 
problems with his back prior to his entrance into the Army 
National Guard.  In addition, Dr. Morton attached the 
appellant's medical records, from February 1989 to January 
1993, which showed that the only time the appellant sought 
treatment for his back disability was in January 1993, 
approximately one month after his separation from the 
military.

In December 1993, the appellant underwent a VA examination.  
At that time, he stated that during service, he sustained a 
compression fracture at T5 when he fell in basic training and 
landed on his back.  According to the appellant, following 
his injury, he developed chronic back pain.  At the time of 
his examination, an x-ray was taken of his thoracic spine.  
The impression was of an anomaly at the T5-T6 level including 
fusion of the vertebral bodies and fusion of the ribs.  After 
the physical examination and a review of the x- ray, the 
examining physician diagnosed the appellant with the 
following: (1) compression fracture of the thoracic level 
fusion of T5-T6 bodies, and (2) scoliosis at thoracic level 
T4, T5, and T6.

A VA examination was conducted in July 1997.  At that time, 
the appellant stated that while he was in the military, he 
fell onto his back and subsequently developed back pain.  The 
appellant indicated that x-rays were taken at that time and 
he was told that he had a "crushed vertebra" in his 
thoracic spine and that he had scoliosis.  According to the 
appellant, in December 1992, he was released from the 
military.  The physical examination showed that the 
musculature of the appellant's back was good with no spasm, 
and that he had a good range of motion.  An x-ray of the 
appellant's cervical spine was interpreted as showing a 
fusion of the C2 and C3 vertebral bodies, as well as the 
facet joints.  It was noted that the fusion appeared to be a 
congenital anomaly, and that the rest of the vertebral bodies 
and disc spaces were normal.  An x-ray of the appellant's 
thoracic spine was interpreted as showing a mild old 
compression deformity of the T5 vertebral body lateralized to 
the left side.  It was indicated that there was a milder 
compression deformity of the T6 vertebral body.  It was 
further reported that there was mild thoracic scoliosis 
convexed to the right, with mild spondylosis.  The impression 
was that the findings were probably congenital variations, 
and that there was also a fusion of the corresponding right 
ribs.

The July 1997 VA examination report shows that following the 
appellant's physical examination and a review of the 
appellant's x-rays, the examining physician diagnosed the 
appellant with following: (1) congenital fusion and mild 
scoliosis of the upper cervical spine, with the fusion 
between C2 and C3, and (2) what the examiner believed to be a 
congenital fusion and mild scoliosis of the fifth and sixth 
thoracic bodies.  The examiner noted that the above fusions 
were classic of congenital scoliosis or congenital spine 
fusions.  It was the examiner's opinion that the fusions were 
not the result of an injury.  The examiner indicated that he 
could not absolutely prove that the thoracic spine fusion was 
the result of a congenital abnormality, but that it was his 
opinion that the fusion was congenital.  According to the 
examiner, it would be very unlikely that a person would have 
two congenital fusions in two areas of the spine.  

In September 1998, the appellant underwent a VA examination.  
At that time, after the physical examination and a review of 
the appellant's claims file, the examining physician 
diagnosed the appellant with the following: (1) congenital 
fusion at C2-C3, (2) probable idiopathic scoliosis of the 
thoracic spine, (3) probable old compression deformity of the 
vertebral body which existed prior to enlistment, and (4) 
aggravation of an old back injury during active duty.  The 
examiner stated that based on a review of the appellant's 
claims file, he concluded that in all probability, the 
compression fracture of the thoracic spine existed prior to 
the appellant's entrance into the military.  The examiner 
indicated that it was highly unlikely that the appellant 
could have sustained such an injury during a fall in basic 
training, and then continued without medical evaluation for 
two weeks because the injury would have been fairly painful.  
The examiner further noted that the fact that a bone scan 
taken two months following the injury showed no evidence of 
increased activity in the thoracic spine led him to suspect 
that the thoracic spine fracture was completely healed prior 
to the appellant's enlistment into the military.  According 
to the examiner, his opinion was supported by the appellant's 
service medical records which showed that the appellant had 
problems with his back due to a car accident prior to his 
entrance into the military, and that he did not attribute the 
back fracture or injury to anything that happened while on 
active duty.  Thus, in summary, the examiner reported that he 
suspected that the appellant had a healed compression 
fracture of the thoracic vertebrae prior to his enlistment, 
and that the fracture was missed on the pre-induction 
physical examination because there was really no indication 
to take x-rays or do a thorough evaluation of the thoracic 
spine. According to the examiner, the appellant's injury 
which existed prior to his entrance into the military became 
symptomatic after the appellant fell in basic training. 
However, the examiner further stated that the injury itself 
was not the direct result of anything that occurred on active 
duty although it was probably aggravated by the fall.

In November 1998, the RO contacted the examiner from the 
appellant's September 1998 VA examination and requested that 
he clarify his medical opinion regarding the appellant's back 
disability.  Specifically, the RO request that the examiner 
fully explain how the appellant's pre-existing back 
disability was aggravated by military service to a degree 
that it was currently a chronic back condition.  In December 
1998, the examiner from the appellant's September 1998 VA 
examination responded that the appellant had a healed pre-
existing compression fracture of his thoracic spine prior to 
his entrance into the military.  According to the examiner, 
the fracture was most likely asymptomatic or minimally 
symptomatic when the appellant enlisted.  During basic 
training, either the appellant fell, as he contended, or he 
was running and the upper back problem flared up.  The 
examiner stated that he did not mean to imply that there was 
further injury to the spine, but rather that the old back 
condition became painful, on a temporary status, after the 
fall or running injury.  According to the examiner, the 
appellant subsequently underwent extensive medical evaluation 
based on his complaints of pain at that time, and he was 
eventually discharged from the military.    


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a).

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); 
VAOPGCPREC 3-2003.  A pre-existing disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2004).  

In VAOGCPREC 3-2003, VA General Counsel held that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and where the clear and unmistakable evidence 
shows that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear 
the burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition.  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  

The appellant contends that while he was in the military, he 
injured his back during basic training and suffered a 
fracture.  According to the appellant, following the injury, 
he developed chronic back pain.  The appellant further 
maintains that his back disability did not preexist his 
military service.  In this regard, according to the 
appellant's service medical records, in December 1991, the 
appellant underwent an enlistment examination.  At that time, 
in response to the question as to whether the appellant had 
ever had or if he currently had recurrent back pain, the 
appellant responded "no."  In addition, the appellant's 
spine and other musculoskeletal system were clinically 
evaluated as "normal."  Thus, as the appellant's entrance 
medical history and physical examination in December 1991 
showed no complaints or diagnosis of a back disability, to 
include residuals of a compression fracture at T5 and/or 
scoliosis of the thoracic spine, a back disability was not 
"noted," as defined by 38 U.S.C.A. § 1111, at entry on his 
period of service, and that the presumption of sound 
condition, therefore, attaches.  As previously stated, to 
overcome this presumption of soundness, there must be both 
clear and unmistakable evidence that the claimed disability 
preexisted military service and clear and unmistakable 
evidence that it was not aggravated by service.  Having 
reviewed the record, the Board concludes that there is no 
evidence of record to rebut the presumption of soundness.  

In the instant case, in regard to the appellant's diagnosed 
residuals of a compression fracture at T5, there are 
discrepancies in the medical opinions of record as to whether 
the appellant's compression fracture at T5 preexisted his 
period of ACDUTRA.  The appellant's service medical records 
show that in November 1992, the EPSBD reported that x-rays of 
the appellant's back showed a compression fracture at T5 on 
the left.  The pertinent diagnosis was of an old T5 fracture, 
which was causing back pain, and the EPSBD stated that the 
appellant's T5 fracture existed prior to service and was not 
aggravated by service.  According to the EPSBD, the 
appellant's T5 fracture originated from birth.  In addition, 
in the September 1998 VA examination, the examiner diagnosed 
the appellant with a probable old compression deformity of 
the vertebral body which existed prior to enlistment.  
According to the examiner, he suspected that the appellant 
had a healed compression fracture of the thoracic vertebrae 
prior to his enlistment, and that the fracture was missed on 
the pre-induction physical examination because there was 
really no indication to take x-rays or do a thorough 
evaluation of the thoracic spine.  However, the Board finds 
that the November 1992 opinion from the EPSBD and the opinion 
from the examiner from the appellant's September 1998 VA 
examination are not supported by any contemporaneous clinical 
evidence or recorded history in this record, and in fact, are 
specifically contradicted by the January 1993 private medical 
statement from Dr. Morton.  In the January 1993 private 
medical statement from Dr. Morton, Dr. Morton indicated that 
in November 1991, he had treated the appellant for 
bronchitis, which was prior to the appellant's enlistment 
into the military.  Dr. Morton also noted that an x-ray was 
taken at that time, and that it was his opinion that the x-
ray showed no signs of a fracture from T-1 to L-1.  Dr. 
Morton further reported that the appellant had never had any 
complaints or problems with his back prior to his entrance 
into the Army National Guard.  Moreover, Dr. Morton attached 
the appellant's medical records, from February 1989 to 
January 1993, which showed that the only time the appellant 
sought treatment for his back disability was in January 1993, 
approximately one month after his separation from the 
military.

In Miller v. West, 11 Vet. App. 345 (1998), the Court of 
Appeals for Veterans Claims (Court) held that "[a] bare 
conclusion, even one written by a medical professional, 
without a factual predicate in the record does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness [under 38 U.S.C.A. 
§ 1111]."  In the instant case, the EPSBD provided no basis 
for its finding that the appellant's compression fracture at 
T5 existed prior to service and did not speak to any specific 
preservice medical records or history of the appellant having 
a back disability or symptoms of a back disability before 
service.  In addition, in regard to the opinion of the VA 
examiner from the appellant's September 1998 VA examination, 
the examiner stated that the appellant's service medical 
records showed that the appellant had problems with his back 
due to a car accident prior to his entrance into the 
military.  However, the Board observes that while the 
appellant's service medical records reflect that on October 
29, 1992, the appellant sought treatment for his chronic back 
pain, and at that time, it was noted that the appellant's 
back pain was possibly secondary to an MVA causing a probable 
T5 compression fracture, there is no reference as to whether 
the MVA occurred prior to or after the appellant's enlistment 
into the military.  Consequently, in light of the above, the 
Board does not find that clear and unmistakable (undebatable) 
evidence exists which shows that the appellant's compression 
fracture at T5 preexisted service.    

In regard to the appellant's diagnosed scoliosis of the 
thoracic spine, the Board notes that although congenital or 
developmental defects are not diseases or injuries for VA 
disability purposes (see 38 C.F.R. § 3.303 (c) (2004)), the 
evidence of record does not clearly establish whether the 
appellant's scoliosis of the thoracic spine is of congenital 
or developmental origin.  To the extent that the November 
1992 opinion of the EPSBD can be interpreted as showing that 
it was the EPSBD's opinion that in addition to the 
appellant's compression fracture at T5, the appellant's 
diagnosed mild scoliosis of the back also originated from 
birth, i.e., was congenital, the Board again notes that the 
EPSBD provided no basis for its finding that the appellant's 
scoliosis of the back existed prior to service and did not 
speak to any specific preservice medical records or history 
of the appellant having the disease or symptoms of the 
disease before service.  See Miller, supra.  In addition, the 
Board also recognizes that although the VA examiner from the 
appellant's July 1997 VA examination diagnosed the appellant 
with a congenital fusion and mild scoliosis of the 5th and 6th 
thoracic bodies, the examiner also stated that he could not 
absolutely prove that the thoracic spine fusion was the 
result of a congenital abnormality.  Moreover, the Board 
observes that on the one hand, although the examiner 
diagnosed the appellant with two separate congenital fusions, 
cervical and thoracic, on the other hand, he also stated that 
it was very unlikely for a person to have two congenital 
fusions in two areas of the spine.  Thus, given that the 
opinion from the VA examiner from the appellant's July 1997 
VA examination is both speculative and contradictory, the 
Board finds that such medical opinion is of diminished 
probative value as to whether the appellant's scoliosis of 
the thoracic spine is of congenital or developmental origin.  
See Bostain v. West, 11 Vet. App. 124 (1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); see also Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled 
to independently assess the weight of the evidence before 
it).  The Board further observes that in appellant's 
September 1998 VA examination, the examiner diagnosed the 
appellant with probable idiopathic scoliosis of the thoracic 
spine, and did not specifically address whether the 
appellant's scoliosis was of congenital or developmental 
origin.  Thus, the overall evidence is in equipoise as to 
whether the appellant's scoliosis of the thoracic spine is a 
congenital or developmental defect.  Under these 
circumstances, the appellant prevails with application of the 
benefit of the doubt rule (see 38 C.F.R. § 4.3 (2004)) and, 
as such, the Board does not find that clear and unmistakable 
(undebatable) evidence exists which shows that the 
appellant's scoliosis of the thoracic spine preexisted 
service.  Accordingly, in light of the above, the Board must 
find that the presumption of soundness has not been rebutted 
by clear and unmistakable evidence, and the appellant is 
found to have been sound at service entrance.  

In the instant case, the appellant's service medical records 
show that beginning in September 1992, the appellant was 
treated on numerous occasions for back pain.  The records 
reflect that in-service physicians ultimately diagnosed the 
appellant with a compression fracture at T5 on the left, and 
mild scoliosis of the back.  Furthermore, the evidence of 
record shows that after the appellant's discharge, the 
appellant continued to be diagnosed with residuals of a 
compression fracture at T5, with scoliosis of the thoracic 
spine, as shown in the VA examination reports, dated in 
December 1993, July 1997, and September 1998.  In light of 
the foregoing, the Board concludes that there is competent 
medical evidence showing that the appellant currently suffers 
from a back disability, diagnosed as residuals of a 
compression fracture at T5, with scoliosis of the thoracic 
spine, that began during his period of ACDUTRA.  Accordingly, 
the evidence supports a grant of entitlement to service 
connection for a back disability, currently diagnosed as 
residuals of a compression fracture at T5, with scoliosis of 
the thoracic spine.    


ORDER

Entitlement to service connection for residuals of a 
compression fracture at T5, with scoliosis of the thoracic 
spine, is granted.  





	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


